UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2015 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54819 BIOSOLAR, INC. (Name of registrant in its charter) Nevada 20-4754291 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27936 Lost Canyon Road, Suite 202 , Santa Clarita, CA 91387 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number:(661) 251-0001 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of registrant’s common stock outstanding, as of May 6, 2015 was14,955,012. 1 BIOSOLAR, INC. INDEX PART I: FINANCIAL INFORMATION 3 ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statement of Shareholders' Deficit 5 Condensed Statements of Cash Flows 6 Notes to the Condensed Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4: CONTROLS AND PROCEDURES 16 PART II: OTHER INFORMATION 17 ITEM 1 LEGAL PROCEEDINGS 17 ITEM 1A : RISK FACTORS 17 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4 MINE SAFETY DISCLOSURES 17 ITEM 5 OTHER INFORMATION 17 ITEM 6: EXHIBITS 18 SIGNATURES 18 2 Index PARTI–FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOSOLAR, INC. CONDENSED BALANCE SHEETS March 31, 2015 December 31, 2014 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Machinery and equipment Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Patents Deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative liability Convertible promissory notes less debt discount of $284,799 and $307,604 respectively TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 10,000,000 authorizedpreferred shares - - Common stock, $0.0001 par value; 500,000,000 authorized common shares 12,171,879 and 11,846,354 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DECIFIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ 3 Index BIOSOLAR, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) For the Three Months Ended March 31, 2015 March 31, 2014 REVENUE $
